In a criminal action, the defendant appeals to this court from a judgment of the Criminal Court of the City of Hew York, Kings County, rendered October 25, 1962, convicting him and imposing sentence. The defendant also moves to dispense with printing and for assignment of counsel. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of appeals from the Criminal Court of the City of Hew York, Kings County. The appeal and the motion are, therefore, transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Second Dept., Order Ho. 47, July 12, 1962). Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.